OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2014 OK 53Case Number: SCBD-6139Decided: 06/16/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 53, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 



IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR 
ASSOCIATION FOR NONPAYMENT OF 2014 DUES
ORDER OF SUSPENSION FOR NONPAYMENT OF 2014 DUES
On June 2, 2014, the Oklahoma Bar Association's Board of Governors filed a 
recommendation for the suspension of its members who failed to pay dues for the 
year 2014 as required by the Rules Creating and Controlling the Oklahoma Bar 
Association (Rules), 5 O.S. 2011, ch. 1, app. 1, art. VIII, §1. The Board of 
Governors recommended that the members whose names appear on the list attached 
to the recommendation be suspended from membership in the Oklahoma Bar 
Association and from the practice of law in the State of Oklahoma, as provided 
by the Rules, 5 O.S. 2011, ch. 1, app. 1, art. VIII, §2. 
This Court finds that on or about April 10, 2014, the Executive Director of 
the Oklahoma Bar Association notified by certified mail all persons delinquent 
in the payment of dues and/or expense charges to the Oklahoma Bar Association 
for the year 2014. The Board of Governors has found that the members set forth 
in Exhibit A, attached hereto, have not paid their dues and/or expense charges 
for the year as provided in the Rules.
This Court, having considered the Board of Governors' recommendation and 
motion, finds that each of the Oklahoma Bar Association members named on Exhibit 
A, attached hereto, should be suspended from membership in the Oklahoma Bar 
Association.
It is therefore ordered that the attorneys named on Exhibit A, attached 
hereto, are hereby suspended from membership in the Oklahoma Bar Association and 
from the practice of law in the State of Oklahoma for failure to pay membership 
dues for the year 2014 as required by the Rules Creating and Controlling the 
Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 16th day of 
June, 2014.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.


EXHIBIT A
Ann Wright Back, OBA No. 16807406 S. Boulder, Suite 400Tulsa, OK 
74103
Lagailda F. Barnes, OBA No. 19985 P. O. Box 12864Oklahoma City, OK 
73157-2864
Jennifer Hope Barrett, OBA No. 22842P.O. Box 696Owasso, OK 74055
Christy Chism Brown, OBA No. 160935635 N. Scottsdale Rd., Suite 
130Scottsdale, AZ 85250
Erin Elizabeth Byrnes, OBA No. 185401601 N. 7th St., Ste. 360Phoenix, 
AZ 85006
Jason Craig Carney, OBA No. 22093803 Greystone Crt.Yuba City, CA 
95991
Cheryl Lynn Cerda, OBA No. 164225316 Richmond Dr.Bartlesville, OK 
74006
Dorie Ann Christian, OBA No. 219512000 S.E. Manor Pl.Blue Springs, MO 
64014-3823
Michael Kerry Dekruif, OBA No. 223507334 Topanga Canyon Blvd., Ste. 
200Canoga Park, CA 91304
Mark Allen Derryberry, OBA No. 1589611952 S. 1stJenks, OK 74037
Brian Anderson DeVaney, OBA No. 223565710 IH 10 WestSan Antonio, TX 
78201
Becky Jane West Dias, OBA No. 166421525 E. Republic Rd., Ste. 
B-135Springfield, MO 65804
Amanda Richelle Ewing, OBA No. 211672516 N. Hudson Avenue, 
#207Oklahoma City, OK 73103
Jay Jon Fashimpaur, OBA No. 28439720 Stacy Ct., Rm. 155Oklahoma City, 
OK 73162
Carollann Nichole Gamino, OBA No. 30081965 S. Steele St.Denver, CO 
80209
Lisa Karen Gold, OBA No. 196633890 W. Northwest Hwy., Ste. 400Dallas, 
TX 75220
Barry H. Golsen, OBA No. 3446LSB Industries, Inc.P.O. Box 
754Oklahoma City, OK 73101
Mark Andrew Grim, OBA No. 165032729 Kerry LaneThe Village, OK 
73120-2816
Kendall Claire McCracken Hanno, OBA No. 313812402 Morgan St., Ste. 
AHouston, TX 77006
Steven Allen Hart, OBA No. 191137501 E. Apache StreetTulsa, OK 
74115
Jeri Louks Hensley, OBA No. 1007262505 Mullen Rd.Cassoppolis, MI 
49031
Blair Steven Hollaway, OBA No. 303561321 Liberty Pkwy. N.W.Atlanta, 
GA 30318-9391
Douglas John Jacques Jr, OBA No. 1641841 Clarendon St., #3East 
Brisbane QLDAustralia, FO 4169
George Chester Jacques, OBA No. 1007969 S. Big Star LaneEagle, ID 
83616
Barry Neil Johnson, OBA No. 215667804 Village Trail Dr.Dallas, TX 
75254
Elizabeth Alice Keough, OBA No. 306091431 W. Walton St., #1Chicago, 
IL 60642
Ken Dale Kerr Jr., OBA No. 16764P.O. Box 720123Oklahoma City, OK 
73172
Jon Thomas Lee, OBA No. 198601300 E. 9th St., Ste. 1Edmond, OK 
73034
Mitchell Kevin Leonard, OBA No. 138421 W. Main, Ste. 100Idabel, OK 
74745
John Randall Long, OBA No. 123792624 N.W. 61stOklahoma City, OK 
73112
Mekalaradha Masilamani, OBA No. 18289900 Long Ridge RoadStamford, CT 
06902
James Leroy McClendon, OBA No. 5883Rt. 4 Box 2803Broken Bow, OK 
74728-9804
Scott Ford McKinney, OBA No. 16692P.O. Box 18734Oklahoma City, OK 
73154-0734
John Scott McWilliams, OBA No. 116761612 S. CincinnatiTulsa, OK 
74119
Gordon Lee Miller, OBA No. 6204Dechert LLP1900 K Street, 
N.W.Washington, DC 20006
Brett Adam Murphy, OBA No. 30896301 W. Curtis Rd., Apt. 1-104Savoy, 
IL 61874
Mitchell Carrol Newport, OBA No. 137442453 Castlerock Pl.Sulphur, OK 
73086-8580
Katherine Ann Patterson, OBA No. 154793109 E. 143rd St. SouthBixby, 
OK 74008
Young Hee Pei, OBA No. 188032250 E. 22nd Pl.Tulsa, OK 74114
James E. Potts Jr., OBA No. 18809P.O. Box 13006Arlington, TX 
76094-0006
Robert Ross Ray, OBA No. 1991874502 S. 280 Rd.Wagoner, OK 74467
William F. Raynolds II, OBA No. 125421914 S. BostonTulsa, OK 
74119
Chad Robert Reineke, OBA No. 2031615808 N. Penn Ave., Ste. 10Oklahoma 
City, OK 73102
Kathlyn A Rhodes, OBA No. 11974P.O. Box 7826Citrus Heights, CA 
95621-7826
Samuel Toufik Richard, OBA No. 137636810 FM 1960 WestHouston, TX 
77069
Stacy Kalin Robinson, OBA No. 171744035 N. Meadow View 
Dr.Fayetteville, AR 72703
Tracy Ruth Rothermel, OBA No. 30312406 S. Boulder, Ste. 400Tulsa, OK 
74103
Melissa Marie Sage, OBA No. 184589835 County CorkDallas, TX 75218
David Vincent Seyer, OBA No. 109544341 E. Boulder RidgePhoenix, AZ 
85044-5588
Bradley Steven Shelts, OBA No. 1956816807 N. 50th WayScottsdale, AZ 
85254-1089
Tony R. Skogen, OBA No. 82882049 Century Pk. R., 5th Fl.Los Angeles, 
CA 90067-2709
Michael Allen Smith, OBA No. 13204383 W. MainWaukesha, WI 53186
Merl Lynn Stanley Jr., OBA No. 22909613 S. ByersP.O. Box 
939Joplin, MO 64802
Kevin Paul Steinman, OBA No. 12497701 Palmer Dr.Midwest CIty, OK 
73110
Genavee Stokes-Avery, OBA No. 30742834 Russell CircleNorman, OK 
73071
Brice Edward Tarzwell, OBA No. 8846800 Gessner, Ste. 875Houston, TX 
77024
Bruce William Walker, OBA No. 9281400 Hardy Dr.Edmond, OK 
73013-5171
Trey Adolph Wirz III, OBA No. 184965101 N. Classen, Ste. 106Oklahoma 
City, OK 73118
Glen L. Work, OBA No. 229063412 92nd St.Lubbock, TX 79423
Travis Lee Wright, OBA No. 205602523 E. 25th Pl.Tulsa, OK 
74114

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.